Title: From John Adams to Timothy Pickering, 5 November 1799
From: Adams, John
To: Pickering, Timothy



Sir
Trenton Nov 5th 1799

I am this moment favored with yours of this date, & thank you for the information it contains. It was proper to publish the news in Mr. Humphry’s letter. I return you Mr. Kings, as well as his. The assurances you propose to convey through Mr. King to the court of Denmark, that their consul will be cordially received are very agreeable to me.—I hope to meet you in Philadelphia on the course of the week & in the mean time remain your faithful humble servant
